                            UNITED STATES DISTRICT COURT
                            SOU TH ERN D ISTRICT O F FLOW DA
                              CASE N O.17-22422-C1V-SEITZ

M ARIA HA Y D EE LU ZU LA ,

              M ovant,

VS.

UN ITED STATES OF A M ERJCA ,

              Respondent.


   ORDER AF/IRM ING AND ADOPTIN: REPORTNDENYING CERTIFICATE OF
                     '
                         M PEA LA BILITY .AN D CL O SIN G CA SE

       THIS MATTER isbeforetheCourtontheReportofM agistrateJudgegDE 151,in which
theM agistrateJudgerecommendsthattheMovant'sM otionUnder28U.S.C.j2255toVacate,
SetAside,orCorrectSentencebyaPersonin FederalCustody EDE 11bedenied,thatno
certificateofappealability issue,and thatthiscase beclosed.TheReportfoundthatM ovant's

claimswerewithoutmeritand,therefore,providednorelieftoM ovant.Noobjectionshavebeen
filed.Having carefully reviewed,denovo,M agistrateJudgeW hite'sRepozt therecord,and

giventhatM ovantdoesnotobject,itis
       ORD ERED that:

       1.The ReportofM agistrateJudgegDE 15)isM FIRMED andADOPTED,and
incorporated by reference into this Court's Order.

       2.Movant'sM otionUnder28U.S.C.j2255toVacate,SetAside,orCorrectSentence

byaPersonin FederalCustody(DE 1)isDENIED.
       3. The Cotu'tw illnotissue a Certificate ofA ppealability.
      4.A11pending m otionsnototherwiseruled upon in thisOrderareDEN IED AS M OOT.

      5. This case is CLO SED .

      DONEAND ORDERED inMiami,Florida,this ZX dayofJanuary,2019.


                                     PATRICIA A. 1TZ
                                     UN ITED STATES DISTR ICT JU D G E

cc:   A 11colm selofrecord




                                        2
